          Case 6:16-cr-10141-EFM Document 470 Filed 11/20/18 Page 1 of 5




            UNITED STATES DISTRICT COURT
                                    District of Kansas

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                  Case No. 16-CR-10141-EFM

CURTIS WAYNE ALLEN et al.,

                       Defendants.


                    GOVERNMENT’S NOTICE OF AUTHORITY
                        RELEVANT TO U.S.S.G. § 3A1.4



       APPEARS NOW the United States of America, by and through its undersigned attorneys,

and provides the Court with supplemental authority relating to U.S.S.G. § 3A1.4. At a hearing on

November 19, 2018 that addressed the U.S. Sentencing Guidelines as it applies to the defendants in

this case, the Court asked the government to file a list of examples in which a sentencing court

imposed the terrorism enhancement, pursuant to U.S.S.G. § 3A1.4, where the defendants’

underlying conduct was an attack on civilians. Accordingly, the government provides the

following list to the Court:

       (1) United States v. Mohamud, 3:10-cr-475-HZ (D. Or.); see Ex. A (sentencing transcript;

           argument on enhancement focused on threat to civilian population). Terrorism

           enhancement applied to defendant who attempted to kill civilians by detonating bomb at
.     Case 6:16-cr-10141-EFM Document 470 Filed 11/20/18 Page 2 of 5




       public Christmas Tree lighting ceremony. See also United States v. Mohamud, 666

       Fed.Appx. 591 (9th Cir. 2016) (affirming sentence without discussion of 3A1.4).

    (2) United States v. Shazad, 1:10-cr-541-MGC (S.D.N.Y.). Terrorism enhancement applied

       to defendant who attempted to kill civilians in New York City by bombing Times

       Square; in an effort to maximize casualties, defendant had conducted research to

       determine the times at which the largest crowds were present.

    (3) United States v. Rahimi, 1:16-cr-760-RMB (S.D.N.Y.). Terrorism enhancement applied

       to defendant who attempted to kill and injure civilians by detonating bombs placed on

       public streets in the Chelsea neighborhood of New York City.

    (4) United States v. Suarez, 4:15-cr-10009-JEM (S.D. Fl.). Terrorism enhancement applied

       where defendant attempted to detonate bombs on the beach in Key West, Florida to

       target civilian beach-goers.

    (5) United States v. Aldawsari, 749 F.3d 1015 (5th Cir. 2014) (affirming sentence); see Ex.

       B (sentencing transcript). Terrorism enhancement applied where defendant attempted to

       assemble a bomb and had created a list of potential targets, including the Cotton Bowl,

       the Dallas residence of former President George Bush, and various Dallas public

       gatherings.

    (6) United States v. El Bahnasawy, 1:16-cr-376-RMB (S.D.N.Y.). Final sentencing hearing

       in this case is set for today, November 20, 2018. The Probation Office found that the

       U.S.S.G. § 3A1.4 terrorism enhancement applied to defendant who provided chemicals

       to an undercover law enforcement officer with the belief that they would be made into

       explosives used carry out attacks against civilians in New York City, including in Times




                                             2
.         Case 6:16-cr-10141-EFM Document 470 Filed 11/20/18 Page 3 of 5




           Square, in the subway system, and at public concert venues.

       (7) United States v. Garey, 546 F.3d 1359 (11th Cir. 2008); see also United States v. Garey,

           383 F.Supp.2d 1374 (M.D. Ga. 2005) (discussing guidelines for individual counts).

           Terrorism enhancement applied where defendant threatened to bomb multiple buildings

           in Macon, Georgia unless the government paid him to stop; enhancement applied to all

           counts of conviction, including civilian targets (a shopping mall and a television station)

           as well as threatened bombing of a city hall building.

       (8) United States v. Wright, 747 F.3d 399 (6th Cir. 2014). Terrorism enhancement applied

           to members of Occupy Cleveland movement who planned bombing of non-federal

           bridge where defendants “expected that the government would respond to the bridge-

           bombing” by taking new security measures, anticipated combat with law enforcement

           officers, and considered other federal facilities as potential targets, “even if [the

           defendants] had other goals in mind, such as antagonizing the ‘one percent.’”

       (9) United States v. Abdulmutallab, 2:10-cr-20005-NGE (E.D. Mich.). Terrorism

           enhancement applied to defendant who attempted to kill civilian passengers and flight

           crew by detonating plastic explosives during commercial airline flight.

       In addition, the government notes that other well-known terrorism cases involved attacks on

civilian targets, including the 2013 Boston Marathon bombing, the 2001 attempted bombing of a

civilian aircraft mid-flight by Richard Reid (the “shoe bomber”), and the September 11, 2001 attack

on the World Trade Center.




                                                   3
.   Case 6:16-cr-10141-EFM Document 470 Filed 11/20/18 Page 4 of 5




                               Respectfully submitted,
                               STEPHEN R. MCALLISTER
                               United States Attorney


                               Anthony W. Mattivi
                               ANTHONY W. MATTIVI
                               Assistant United States Attorney
                               District of Kansas
                               290 Carlson Federal Building
                               444 SE Quincy Street
                               Topeka, KS 66683
                               Telephone: (785) 295-2850
                               Anthony.Mattivi@usdoj.gov


                               Risa Berkower
                               RISA BERKOWER
                               Trial Attorney
                               Civil Rights Division, Criminal Section
                               U.S. Department of Justice
                               950 Pennsylvania Avenue NW
                               Washington, D.C. 20530
                               Telephone: (202) 305-0150
                               Risa.Berkower@usdoj.gov


                               Mary J. Hahn
                               MARY J. HAHN
                               Trial Attorney
                               Civil Rights Division, Criminal Section
                               U.S. Department of Justice
                               950 Pennsylvania Avenue NW
                               Washington, D.C. 20530
                               Telephone: (202) 305-0921
                               Mary.Hahn@usdoj.gov




                                  4
.            Case 6:16-cr-10141-EFM Document 470 Filed 11/20/18 Page 5 of 5




                                  CERTIFICATE OF SERVICE

            I hereby certify that on the 20th day of November 2018, I caused the foregoing pleading
    to be filed with the Clerk of the Court, with a true and accurate copy provided to each counsel of
    record in the case.
                                                Risa Berkower
                                                Risa Berkower




                                                   5
